Citation Nr: 1415908	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-06 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased evaluation for residuals of a fracture of the right ankle with internal fixation of the lateral malleolus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel

INTRODUCTION

The Veteran had active duty from March 1988 to September 1989.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a videoconference hearing in January 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal, other than the transcript of the hearing in Virtual VA.

The Veteran complained of back and right knee pain at his hearing.  To the extent he desires to open claims for secondary service connection, he or his representative should do so with specificity at the RO.


FINDING OF FACT

Over the course of the appeal, the Veteran's right ankle is manifested by subjective complaints including pain, functional impairment, and instability.  Objective findings include limitation of dorsiflexion, crepitus, tenderness, and abnormal motion.  This more nearly approximates marked limitation of motion.  There is no evidence of ankylosis.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an evaluation of 20 percent, but no more, for the residuals of a fracture of the right ankle with internal fixation of the lateral malleolus have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5271 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

For an increased-compensation claim, 38 U.S.C.A. § 5103 (a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes" and that the range of disability applied may be between 0% and 100% based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom., Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the Veteran with adequate pre-adjudication notice in June 2009.  Therefore, the 38 U.S.C.A. § 5103 (a) notice requirements have been met.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  38 U.S.C.A. § 5103A; See Washington v. Nicholson, 21 Vet. App. 191 (2007).  This evidence includes service, private, and VA treatment records.  The Veteran was provided a VA joint examination in July 2009 that is adequate for rating purposes.  The Board notes that it appears that the examiner did not review the Veteran's claims file.  However, the Board finds that the examination is adequate as the examiner examined the Veteran and provided detailed symptoms of the service-connected right ankle disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

There is also no evidence that additional records have yet to be requested or that additional examinations are in order.  VA has therefore met its obligations to notify and assist the Veteran.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, and include consideration of weakened movement, excess fatigability, incoordination, swelling and pain on movement.  38 C.F.R. § 4.45.  The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's right ankle disorder has been evaluated as 10 percent disabling since November 25, 2003 under Diagnostic Code 5271, and had previously been rated as non-compensable from September 30, 1989.

Under Diagnostic Code 5271, a 10 percent evaluation is assigned when there is moderate limitation of ankle motion.  38 C.F.R. § 4.71.  A maximum 20 percent rating is awarded for marked limitation of ankle motion.  Id.  

The words "moderate" and "marked" are not defined in Diagnostic Code 5271.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.

Normal range of motion for the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees, as set forth at 38 C.F.R. § 4.71, Plate II.

The Veteran testified at the hearing that he always wears a leg brace and has had increased problems with moving his foot.  If he does not wear the leg brace, the Veteran stated that he has the sensation that his leg will give way.  He has experienced weakness and fatigue of the ankle including trouble driving with his right foot.  The Veteran has stepped incorrectly and fallen in the past.  Although the Veteran's symptoms make it difficult for him to stand during work, he has continued his job by sitting on a stool.  The Veteran is competent to report his symptoms.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board finds that these statements are credible as they are similar to those reported to the Veteran's private provider.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Additionally, the statements are consistent with other statements contained in the claims file.  The Board therefore gives great weight to the Veteran's lay statements.

The July 2009 VA examiner recorded the Veteran's subjective complaints and noted objective findings.  In particular, the examiner noted that the Veteran wears a leg brace all of the time except for when showering or sleeping and had experienced increased pain and instability over the prior year.  Right ankle symptoms included giving way, instability, stiffness, decreased speed of joint motion, episodes of dislocation or subluxation two to three times per month, repeated effusion, and swelling.  The Veteran reported flare ups every two to three times per month due to increased activity.  Objectively, the examiner recorded no limitation in standing or walking and a normal gait.  Joint findings included crepitus, tenderness, and abnormal motion.  Range of motion testing of the right foot revealed dorsiflexion to 15 degrees and plantar flexion to 45 degrees.  An X-ray showed a well-corticated ossific density adjacent to the lateral malleolus likely due to previous trauma and probable bone islands.  The VA examiner found that the Veteran's right ankle disability had significant effects on his daily occupation.

Extending the benefit of the doubt to the Veteran, the Board finds that the Veteran's right ankle symptomatology most nearly approximates a 20 percent evaluation for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The Veteran demonstrated limitation of dorsiflexion on examination as well as other objective findings.  The Board gives weight to the Veteran's subjective reports.  In particular, the Board considers the Veteran's reports that he experiences limitation of motion as well as instability that is severe enough to have caused him to fall.  The Board also gives weight to the Veteran's report that he wears a leg brace every day due to the instability of his ankle.  Finally, the Board gives weight to the Veteran's reports that his ankle symptoms worsen with activity.  A 20 percent rating is therefore warranted under Diagnostic Code 5271.

In order to assign a higher rating, the record must establish that ankylosis of the ankle is present.  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 (31st ed. 2007).

Here, the Board finds that ankylosis of the right ankle has not been shown on examination and the Veteran does not contend that his ankle is immobile. Accordingly, the Board finds that the provisions of Diagnostic Code 5270 pertaining to ankylosis are not for application.

The Board has also considered other potentially applicable Diagnostic Codes that may provide a basis for separate evaluations for the right ankle.  Since ankylosis has not been shown, the provisions of Diagnostic Code 5272, which govern ankylosis of the subastragalar or tarsal joint, are likewise not applicable to the current claim.  Additionally, with regard to Diagnostic Code 5273, malunion of the os calcis or astragalus has not been demonstrated.  Finally, with regard to Diagnostic Code 5274, the medical evidence is without complaints of or treatment for an astragalectomy of the right ankle, which involves removal of the ankle bone.  As such, a rating under this provision is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5274.

The remaining potentially applicable diagnostic code is Diagnostic Code 5167 (loss of use of foot), which provides for a 40 percent disability rating.  While the Veteran's right ankle disability certainly is productive of limited function, the medical evidence does not show, nor does he allege, that he has actually lost the use of the foot.  He is able to walk and stand, albeit with limitations, and clearly has more function in the foot than would be served with an amputation stump.  See 38 C.F.R. § 4.63 (2013).  Thus, the Veteran is not entitled to a 40 percent rating under Diagnostic Code 5167.

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's tendonitis-namely, limitation of motion, instability, and pain.  The Board notes that the Veteran reported that he finds it difficult to work without accommodation.  However, the record reflects that he is able to use a stool in order to avoid standing for prolonged periods.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his right ankle disorder renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an evaluation of 20 percent, but no greater, for residuals of a fracture of the right ankle with internal fixation of the lateral malleolus is granted, subject to the law and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


